DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                    WARREN EMANUEL GEORGES,
                            Appellant,

                                      v.

                         STATE OF FLORIDA,
                              Appellee.

                               No. 4D20-2016

                               [April 29, 2021]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit, St.
Lucie County; William L. Roby, Judge; L.T. Case No. 2013CF000588A.

   Warren Emanuel Georges, Raiford, pro se.

   Ashley Moody, Attorney General, Tallahassee, and Luke R. Napodano,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

LEVINE, C.J., GERBER and FORST, JJ., concur.

                           *          *           *

   Not final until disposition of timely filed motion for rehearing.